Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 30, 2017

                                      No. 04-17-00384-CV

           IN RE ADAN VOLPE PROPERTIES, LTD, Maricela Volpe, General Partner,

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2013-CVF-000127-D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

Sitting:        Karen Angelini, Justice
                Luz Elena D. Chapa, Justice
                Irene Rios, Justice

       Appellant’s motions for rehearing and an emergency stay are denied.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court